

	

		II

		109th CONGRESS

		1st Session

		S. 1161

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part A of title IV of the Social Security Act to

		  exempt preparation for high-skill, high-demand jobs from participation and time

		  limits under the temporary assistance for needy families

		  program.

	

	

		1.Encouraging the preparation

			 of tanf recipients for high-skill, high-demand jobs

			(a)In

			 generalSection 407(c)(2)(D) of the

			 Social Security Act (42 U.S.C.

			 607(c)(2)(D)) is amended to read as follows:

				

					(D)Limitation on

				number of persons who may be treated as engaged in work by reason of

				participation in educational activities

						(i)In

				generalExcept as provided in clause (ii), for purposes of

				paragraphs (1)(B)(i) and (2)(B) of subsection (b), not more than 30 percent of

				the number of individuals in all families in a State who are treated as engaged

				in work for a month may consist of individuals who are—

							(I)determined to be

				engaged in work for the month by reason of participation in vocational

				educational training (but only with respect to such training that does not

				exceed 12 months with respect to any individual); or

							(II)deemed to be

				engaged in work for the month by reason of subparagraph (C) of this

				paragraph.

							(ii)Exception for

				education in preparation for sector-specific, high-skill occupations to meet

				employer demand

							(I)In

				generalNotwithstanding clause (i) and subsection (d)(8), for

				purposes of determining monthly participation rates under paragraphs (1)(B)(i)

				and (2)(B) of subsection (b) with respect to an individual who is enrolled, in

				preparation for a sector-specific, high-skill occupation to meet employer

				demand (as defined in subclause (II)), in a postsecondary 2- or 4-year degree

				program or in vocational educational training—

								(aa)the State may

				count the number of hours per week that the individual attends such program or

				training for purposes of determining the number of hours for which a family is

				engaged in work for the month without regard to the 30 percent limitation under

				clause (i); and

								(bb)the individual

				shall be permitted to complete the requirements of the degree program or

				vocational educational training within the normal time frame for full-time

				students seeking the particular degree or completing such vocational

				educational training.

								(II)Sector-specific,

				high-skill occupation to meet employer demand definedIn

				subclause (I), the term sector-specific, high-demand, high-skill

				occupation to meet employer demand means an occupation—

								(aa)that has been

				identified by the State workforce investment board established under section

				111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821) as within the needs

				of the State with regard to current and projected employment opportunities in

				specific industry sectors or that has been defined by the State agency

				administering the State program funded under this part as within the needs of

				the State with regard to current and projected employment opportunities in

				specific industry sectors and is consistent with high demand jobs identified in

				the State plan in accordance with section 402(a)(1)(A)(vii);

								(bb)that requires

				occupational training; and

								(cc)that provides a

				wage of at least 75 percent of the State median hourly wage, as calculated by

				the Bureau of Labor Statistics on the basis of the most recent Occupational

				Employment and Wage

				Survey.

								.

			(b)Conforming

			 State plan amendmentSection

			 402(a)(1)(B) of the Social

			 Security Act (42 U.S.C. 602(a)(1)(B)) is

			 amended by adding at the end the following:

				

					(vii)The document

				shall describe any strategies and programs the State plans to use to address

				employment placement, retention, and advancement for recipients of assistance

				under the program, including placement into high-demand jobs and whether such

				jobs are identified using labor market

				information.

					.

			(c)Effective

			 dateThe amendments made by this section take effect on October

			 1, 2005.

			

